Case 1:19-cr-00741-WHP Document 34 Filed 01/28/20 Page 1 of 5 -

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

“WV. OF FORFEITURE/
: MONEY JUDGMENT

BRYAN COHEN,
Sl 18 Cr. 741 (WHP)

Defendant.

WHEREAS, on or about October 16, 2019, BRYAN COHEN (the
“defendant”), was charged in a five-count Superseding Indictment,
Sl 19 Cr. 741 (WHP) 3 (the “Indictment”), with, inter alia,

conspiracy to commit securities fraud, in violation of Titie 18,
United States Code, Section 371 (Count One); -
WHEREAS, the Indictment included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant
to Title 18, United States Code, Section 981(a)(1)({(C) and Title
28, United States Code, Section 2461, any and all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of the offense alleged in
Count One of the Indictment;
WHEREAS, on or about January 7, 2020, the defendant pled
guilty to Count One of the Indictment, pursuant to a plea agreement
with the Government, wherein the defendant admitted the forfeiture

allegation with respect to Count One of the Indictment and agreed

to forfeit, to the United States, pursuant to Title 18, United

 
Case 1:19-cr-00741-WHP Document 34 Filed 01/28/20 Page 2 of 5

States Code, Sections 98l1(a){1)(C) and Title 28, United States
Code, Section 2461(c) a sum of money equal to $260,000 in United
States Currency, representing proceeds traceable to the commission
of the offense charged in Count One of the Indictment;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $260,000 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment cannot be located
upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, Attorney
for the United States Acting Under Authority Conferred by 28 U.S.C.
§ 515, Assistant United States Attorneys, Richard Cooper, Daniel
Tracer, and Drew Skinner of counsel, and the defendant, and his
counsel, Benjamin Brafman, Esq. and Joshua Kirshner, Esq., that:

i. As a result of the offense charged in Count One of
the Indictment, to which ‘the defendant pled guilty, a money
judgment in the amount of $260,000 in United States’currency (the

“Money Judgment”), representing the amount of proceeds traceable

 
Case 1:19-cr-00741-WHP Document 34 Filed 01/28/20 Page 3 of 5

to the offense charged in Count One of the Indictment, shall be
entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, BRYAN
COHEN, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office,
Southern District of New. York, Attn: Money Laundering and.
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have | clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

 
Case 1:19-cr-00741-WHP Document 34 Filed 01/28/20 Page 4 of 5

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose oF forfeitable property, including depositions,
interrogatories, requests for production of documents: and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

g. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order  of-
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew's Plaza, New York, New York 10007.

 

 

 
Case 1:19-cr-00741-WHP Document 34 Filed 01/28/20 Page 5 of 5

9, The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but ali of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
AUDREY STRAUSS
Attorney for the United States,

Acting Under Authority Conferred
by 28 U.S.C, § 515

 

 

 

 

 

 

Richa Cooper/ DATE:
Daniel Tracer/Drew Skinner
Assistant United States Attorneys
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-1027 / 2329 / 1587
BRYAN COHEN
By: OA [04 ) toto
BRYAN COH DATE
eee
By: Aft y /~ fe 2d
Benjamin Brafman eso. DATE
Joshua Krishner, ESQ.
Counsel for Defendant
Brafman & Associates, P.C.
767 Third Avenue, 26th Floor
New York, NY 10017
SO ORDERED:
% ~ .
NY aa “L XN een ey — GiL-2%- Lo eS
HONORABLE William H. Pauley DATE

UNITED STATES DISTRICT JUDGE

 
